Citation Nr: 0012001	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $5,335.00.

(The issues of entitlement to an increased disability 
evaluation for right above the knee amputation and for 
special monthly compensation based upon the need for regular 
aid and attendance or housebound status are the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty for training from June 
4th, to June 19th, 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Committee on Waivers and 
Compromises (COWC) of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).



REMAND

Review of the record reveals that in his VA Form 9, received 
by the RO in December 1993, the appellant has questioned the 
validity of the debt resulting from a reported overpayment of 
compensation benefits.  However, there is no indication 
within the record that the COWC addressed validity of the 
debt in its adjudication of his request for waiver of 
recovery of the overpayment.  

The record reflects that, in June 1993, the COWC denied the 
appellant's request for a waiver of the overpayment of 
compensation benefits.  The COWC concluded that some of the 
medical records received in support of the original claim for 
a temporary total disability evaluation had been altered when 
compared to original documents received subsequent to the 
rating action which granted the appellant benefits.  As a 
consequence, the COWC found that the appellant had 
misrepresented a material fact since the treatment upon which 
the grant of benefits was based was for a nonservice-
connected disability, the left knee, instead of the service-
connected right knee.  However, the appellant has submitted 
statements from his private treating physician which 
indicates that the surgery performed in May and July 1990 
involved the appellant's service-connected right knee.  While 
these statements stand in direct contrast to reports from 
other private physicians as well as hospitalization reports, 
there is no indication within the record that the COWC 
considered this additional evidence in adjudicating the 
appellant's claim.

In reviewing this claim, the Board notes that 38 C.F.R. 
§ 1.962(b) (1999), provides the following:

In any case where there is an indication 
of fraud or misrepresentation of a 
material fact on the part of the debtor 
or any other party having an interest in 
the claim, action on a request for waiver 
will be deferred pending appropriate 
disposition of the matter.  However, the 
existence of a prima facie case of fraud 
shall, nevertheless, entitle a claimant 
to an opportunity to make a rebuttal with 
countervailing evidence; similarly, the 
misrepresentation must be more than non-
willful or mere inadvertence.  The 
Committee may act on a request for waiver 
concerning such debts, after the 
Inspector General or the Regional Counsel 
has determined that prosecution is not 
indicated, or the Department of Justice 
has notified VA that the alleged fraud or 
misrepresentation does not warrant action 
by that department, or the Department of 
Justice or the appropriate United States 
Attorney, specifically authorized action 
on the request for waiver.

In view of the above circumstances, the Board believes that 
additional development is necessary to include forwarding the 
case to the Regional Counsel for review.  Accordingly, this 
case is REMANDED for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).


2. The COWC should forward this case to 
the Regional Counsel for a 
determination regarding whether 
referral to Department of Justice is 
indicated with respect to the 
appellant's submission of altered 
documents in support of his claim.

3. Upon completion of the above, the COWC 
should again prepare a detailed paid-
and-due audit of the overpayment of 
compensation benefits to the appellant 
for the period in question.  In 
accomplishing this audit, the COWC 
should set forth in detail the bases 
for its calculations and address the 
appellant's contentions regarding the 
validity of the debt.

4. The appellant should be informed of 
the RO's determination as to the 
creation/calculation of the 
overpayment of compensation benefits 
for the period in question and, in 
this regard, he should be provided a 
copy of the RO's paid-and-due audit 
report.  In connection with this 
action, the RO should ask the 
appellant whether he wishes to submit 
any additional information that 
pertains to the proper calculation of 
the overpayment in question.

5. The appellant should also be requested 
to complete and submit a current 
Financial Status Report, (VA Form 4-
5655).  In completing such report, the 
appellant is reminded to accurately 
report all income received and 
expenses paid on a monthly basis.

6. Following completion of the above, the 
Committee should readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence 
received since the November 1993 
Statement of the Case including the 
additional statements from the 
appellant's treating physician in 
which it was indicated that the 
treatment in question was for his 
service-connected right knee and not 
the left knee.  A formal, written 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and associated with the 
claims folder.

7. If the determination remains 
unfavorable to the appellant, he and 
his representative should be furnished 
a Supplemental Statement of the Case 
in accordance with 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. 
§ 19.31 (1999), which fully sets forth 
the controlling law and regulations 
pertinent to this appeal.  This 
document should reflect detailed 
reasons and bases for the decision 
reached.  The appellant should then be 
afforded the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The purpose of this REMAND is to further develop the record 
and the Board does not intimate any opinion, either factual 
or legal, as to the ultimate disposition warranted in this 
case.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




